DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 4, 11-13, and 19-20 are objected to because of the following informalities:  
In claim 1, line 5: insert “received” before “heart beat”
In claim 2, line 2: insert “received” before “heart beat”
In claim 4, line 5: “an absence of RSA” should read --the absence of RSA--
In claim 11,
Line 2: delete “information” after “respiration”
Line 3: insert “a” before “heart beat”
In claim 12,
Line 1: delete “information” after “respiration”
Line 7: “a presence of RSA” should read --the presence of RSA--
Line 8: “absence of RSA” should read --the absence of RSA--
In claim 13, line 4: insert “received” before “heart beat”
In claim 19, line 2: insert “of” after “adjusting”
In claim 20, 
Line 1: delete “information” after “respiration”
Line 7: “a presence of RSA” should read --the presence of RSA--
Line 8: “an absence of RSA” should read --the absence of RSA--
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the indication of RSA” in lines 7-8, but it is not clear if this recitation is referring to “an indication of the presence or absence of RSA” of claim 1, line 6 in its entirety or just referring to “an indication of the presence…of RSA”.  An indication of RSA seems to suggest that RSA is present while the recitation of claim 1, line 6 suggests it might not.  These issues render claim 1 indefinite.  This issue is repeated again with the recitation “the indication of RSA” in claim 3, line 2, “the RSA indication” of claim 12, line 6, and “the RSA indication” of claim 12, line 7.
Claims 2-12 are rejected by virtue of their dependence from claim 1.
Claim 19 recites “the AT detection criterion” in line 1 and “the adjusting the AT detection criterion” in line 2 in which there are insufficient antecedent bases for these limitations in the claims.  Is claim 19 supposed to depend from claim 18?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Plans Casal (U.S. Patent No. 2016/0296123) in view of Weng (U.S. Patent No. 2013/0138002).
Regarding claim 1, Plans Casal teaches (Figure 1) a device (100) for detecting cardiac arrythmia comprising a sensor interface (101), an electrocardiogram (ECG) analysis unit (102), a feedback generator (103), a feedback output mechanism (104) and an abnormality detection mechanism (105) (i.e., arrhythmia detector circuit). (Paragraph [0025]).
The ECG analysis unit can be configured to execute various analytical functions on the ECG signal received through the sensor interface. In the present embodiment, the ECG analysis unit is configured to obtain a breathing rate from the received ECG signal. In some embodiments, in addition to obtaining the breathing rate the ECG analysis unit 102 may be configured to perform other functions, for example determining heart rate variability (HRV) from the ECG signal (i.e., receive respiration and heart beat information from a patient). (Paragraph [0028]). In obtaining the breathing rate and HRV from the ECG signal, the ECG unit possesses sufficient information to determine a presence or absence of respiratory sinus arrhythmia (RSA), which simply describes the change of heart rate with respiration.
Plans Casal further teaches that when an ECG signal is received, a control signal is generated according to the determined optimal breathing rate. The feedback generator obtains a first filtered signal by applying a moving average filter with a first time window to the received ECG signal, and obtains a second filtered signal by applying a moving average filter with a second time window to the received ECG signal, the second time window being longer than the first time window. (Paragraph [0048]). The feedback generator subtracts the second filtered signal from the first filtered signal to obtain a difference between the two filtered signals. The difference signal provides information about Respiratory Sinus Arrhythmia (RSA) (i.e., determine whether a RSA is present or absent using the received respiration and the heart beat information). The difference signal is normalized relative to the control signal, based on the determined maximum and minimum values within at least one breathing period. (Paragraph [0049]). The feedback generator then obtains a performance metric (i.e., indication of RSA) based on a correlation between the normalized signal and the control signal. In the present embodiment the performance metric is obtained by cross-correlating the normalized signal with the control signal. In this way, a performance metric is obtained which is related to how closely the breathing rate detected from the ECG signal is matched to the optimal breathing rate, as indicated by the control signal. (Paragraph [0051]).
However, Plans Casal does not teach an arrhythmia detector circuit configured to “store an indication of the presence or absence of RSA; and detect an atrial tachyarrhythmia (AT) episode using the indication of RSA.”
Weng, in a related field of endeavor, teaches a patient monitoring system for detecting arrhythmia from a physiological signal. The patient monitoring system may receive one or more physiological signals, such as a photoplethysmography (PPG) signal and may extract physiological and morphology derived value data sets from the physiological signal such as pulse rate data set, a kurtosis derived value data set, and a b/a ratio derived value data set. (Paragraph [0015]). The derived value data sets may be utilized to calculate arrhythmia features. A relationship between the arrhythmia features and whether arrhythmia is present may be determined based on a learning algorithm. Suitable calculations may be performed on the arrhythmia features to generate an arrhythmia indicator (i.e., indication of RSA) (Paragraph [0016]).
The arrhythmia indicator may be generated by decision logic which may detect arrhythmia. In some embodiments, the arrhythmia indicator may be a confidence value that varies between a "non-arrhythmia" value (e.g., 1) and an "arrhythmia" value (e.g., 0). Confidence values falling between 0 and 1 may indicate a relative likelihood of the presence of arrhythmia. (Paragraph [0017]). In some embodiments, a confidence value between 0 and 1 may indicate the relative likelihood that a particular type of arrhythmia is present. In an exemplary embodiment, some arrhythmias (e.g., respiratory sinus arrhythmia) may result in a confidence value closer to 1 (non-arrhythmia) while others (e.g., atrial fibrillation) may result may result in a confidence value closer to 0 (arrhythmia) (i.e., detect an atrial tachyarrhythmia episode using the indication of RSA). (Paragraph [0018]). 
Finally, Weng teaches processor coupled to one or more memory devices to store data relating to input PPG signals, morphology metrics, respiration information, arrhythmia features, arrhythmia indicators, confidence values, or other information corresponding to physiological monitoring (i.e., store an indication of the presence or absence of RSA). (Paragraph [0059]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plans Casal to include an arrhythmia detector circuit configured “to store an indication of the presence or absence of RSA; and detect an atrial tachyarrhythmia (AT) episode using the indication of RSA” of Weng. Doing so provides the relative likelihood that a particular type of arrhythmia is present. (Paragraph [0018]).
Regarding claim 2, Plans Casal, as previously discussed, teaches an arrhythmia detector circuit comprising an ECG analysis unit (102) and abnormality detection mechanism (105). (Paragraph [0025]). The abnormality detection mechanism is configured to detect one or more abnormalities based on the determined heart rate variability and/or breathing rate. Examples of abnormalities that can be detected by the abnormality detection mechanism include atrial fibrillation (i.e., perform an initial AT detection using the heart beat information). (Paragraphs [0037]-[0038]). However, Plans Casal does not teach an arrhythmia detector circuit is configured “to confirm the initial AT detection if the RSA is absent, or reject the initial AT detection if the RSA is present”. 
Weng, in a related field of endeavor, teaches a patient monitoring system that detects the presence of arrhythmia based on changes in the physiological signal. (Paragraph [0002]).The arrhythmia indicator may be generated by decision logic which may detect arrhythmia. In some embodiments, the arrhythmia indicator may be a confidence value that varies between a "non-arrhythmia" value (e.g., 1) and an "arrhythmia" value (e.g., 0). Confidence values falling between 0 and 1 may indicate a relative likelihood of the presence of arrhythmia. (Paragraph [0017]). In some embodiments, a confidence value between 0 and 1 may indicate the relative likelihood that a particular type of arrhythmia is present. In an exemplary embodiment, some arrhythmias (e.g., respiratory sinus arrhythmia) may result in a confidence value closer to 1 (non-arrhythmia) (i.e., reject the initial AT detection if the RSA is present) while others (e.g., atrial fibrillation) may result may result in a confidence value closer to 0 (arrhythmia) (i.e., confirm the initial AT detection if the RSA is absent). (Paragraph [0018]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plans Casal to include an arrhythmia detector circuit configured “to confirm the initial AT detection if the RSA is absent, or reject the initial AT detection if the RSA is present” of Weng. Doing so provides the relative likelihood of the presence of arrhythmia during patient monitoring. (Paragraph [0017]).
Regarding claim 3, Plans Casal teaches that the ECG analysis unit (102) is configured to obtain a breathing rate from the received ECG signal and that the breathing/cardiac rate detected from the ECG signal may be further used to obtain a performance metric (i.e., indication of RSA) related to how closely the breathing rate detected from the ECG signal is matched to the optimal breathing rate. (Paragraph [0046]). In this embodiment, the feedback generator (103) is configured to generate a feedback control signal which is used to control the feedback output mechanism (104) to signal to the user when to exhale and when to inhale. The feedback generator uses the feedback control signal as a reference signal to which the user's actual breathing pattern can be compared (i.e., select a signal portion from the received heart beat information). (Paragraph [0046]). 
Regarding claim 4, as previously discussed, Plans Casal teaches that the feedback generator obtains a performance metric (i.e., determine RSA indicators) based on a correlation between the normalized signal and the control signal. The normalized signal and the control signal are derived from the difference between the second filtered signal and the first filtered signal, which is obtained by the feedback generator, which obtains a first filtered signal by applying a moving average filter with a first time window to the received ECG signal, and obtains a second filtered signal by applying a moving average filter with a second time window to the received ECG signal, the second time window being longer than the first time window (i.e., multiple temporally separated portions of the received respiration and heart beat information). (Paragraphs [0048]-[0049]).
However, Plans Casal does not teach an arrhythmia detector circuit configured “to identify from received physiologic information one or more portions corresponding to the RSA indicators indicating an absence of RSA; and detect the AT episode using the identified one or more portions of the received physiologic information.”
Weng, as previously discussed, teaches a patient monitoring system for detecting arrhythmia from a physiological signal. The patient monitoring system may receive one or more physiological signals, such as a photoplethysmography (PPG) signal and may extract physiological and morphology derived value data sets from the physiological signal such as pulse rate data set, a kurtosis derived value data set, and a b/a ratio derived value data set (i.e., identify from received physiologic information one or more portions). (Paragraph [0015]). The derived value data sets may be utilized to calculate arrhythmia features. A relationship between the arrhythmia features and whether arrhythmia is present (or absent) may be determined based on a learning algorithm which may be performed on the arrhythmia features to generate an arrhythmia indicator (i.e., corresponding to the RSA indicators indicating an absence of RSA).
The arrhythmia indicator may be generated by decision logic which may detect arrhythmia. In some embodiments, the arrhythmia indicator may be a confidence value that varies between a "non-arrhythmia" value (e.g., 1) and an "arrhythmia" value (e.g., 0). Confidence values falling between 0 and 1 may indicate a relative likelihood of the presence of arrhythmia. (Paragraph [0017]). In some embodiments, a confidence value between 0 and 1 may indicate the relative likelihood that a particular type of arrhythmia is present. In an exemplary embodiment, some arrhythmias (e.g., respiratory sinus arrhythmia) may result in a confidence value closer to 1 (non-arrhythmia) while others (e.g., atrial fibrillation) may result may result in a confidence value closer to 0 (arrhythmia) (i.e., detect the AT episode using the identified one or more portions of the received physiologic information). (Paragraph [0018]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plans Casal to include an arrhythmia detector circuit configured “to identify from received physiologic information one or more portions corresponding to the RSA indicators indicating an absence of RSA; and detect the AT episode using the identified one or more portions of the received physiologic information” of Weng. Doing so provides the relative likelihood that a particular type of arrhythmia is present. (Paragraph [0018]).
Regarding claim 5, as previously discussed, Plans Casal teaches an arrhythmia detector circuit related to providing feedback regarding breathing rate based on an electrocardiogram (ECG) signal. (Paragraph [0025]). In the present embodiment the ECG analysis unit (102) is further configured to determine HRV from the ECG signal, by applying filtering to remove noise and enhance the QRS part of the signal (i.e., arrhythmia detector circuit is configured to filter received physiologic information). Here, the feedback generator obtains a first filtered signal by applying a moving average filter with a first time window to the received ECG signal, and obtains a second filtered signal by applying a moving average filter with a second time window to the received ECG signal, the second time window being longer than the first time window. (Paragraph [0048]). The feedback generator subtracts the second filtered signal from the first filtered signal to obtain a difference between the two filtered signals. The difference signal provides information about Respiratory Sinus Arrhythmia (RSA). The difference signal is normalized relative to the control signal, based on the determined maximum and minimum values within at least one breathing period. (Paragraph [0049]). The feedback generator then obtains a performance metric (i.e., RSA characteristic) based on a correlation between the normalized signal and the control signal. In the present embodiment the performance metric is obtained by cross-correlating the normalized signal with the control signal (i.e., to attenuate RSA interference using an RSA characteristic). In this way, a performance metric is obtained which is related to how closely the breathing rate detected from the ECG signal is matched to the optimal breathing rate, as indicated by the control signal. (Paragraph [0051]).
However, Plans Casal does not teach an arrhythmia detector circuit configured “to detect the AT episode using the filtered received physiologic information.”
Weng, as previously discussed, teaches a patient monitoring system for detecting arrhythmia from a physiological signal. The patient monitoring system may receive one or more physiological signals, such as a photoplethysmography (PPG) signal may be filtered, (Paragraph [0051]), and may extract physiological and morphology derived value data sets from the physiological signal such as pulse rate data set, a kurtosis derived value data set, and a b/a ratio derived value data set. (Paragraphs [0015], [0070]). 
The derived value data sets may then be utilized to calculate arrhythmia features. A relationship between the arrhythmia features and whether arrhythmia is present (or absent) may be determined based on a learning algorithm which may be performed on the arrhythmia features to generate an arrhythmia indicator. (Paragraph [0071]). 
The arrhythmia indicator may be generated by decision logic which may detect arrhythmia. In some embodiments, the arrhythmia indicator may be a confidence value that varies between a "non-arrhythmia" value (e.g., 1) and an "arrhythmia" value (e.g., 0). Confidence values falling between 0 and 1 may indicate a relative likelihood of the presence of arrhythmia. (Paragraphs [0017], [0072]). In some embodiments, a confidence value between 0 and 1 may indicate the relative likelihood that a particular type of arrhythmia is present. In an exemplary embodiment, some arrhythmias (e.g., respiratory sinus arrhythmia) may result in a confidence value closer to 1 (non-arrhythmia) while others (e.g., atrial fibrillation) may result may result in a confidence value closer to 0 (arrhythmia) (i.e., detect the AT episode using the filtered received physiologic information). (Paragraph [0018], [0072]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plans Casal to include an arrhythmia detector circuit configured “to detect the AT episode using the filtered received physiologic information” of Weng. Doing so provides the relative likelihood that a particular type of arrhythmia is present. (Paragraph [0018]).
	Regarding claim 6, as previously discussed, Plans Casal teaches an arrhythmia detector circuit related to providing feedback regarding breathing rate based on an electrocardiogram (ECG) signal. (Paragraph [0025]). In particular, the present disclosure relates to providing adaptive feedback in relation to the breathing rate, based on an electrocardiogram (ECG) signal. As previously discussed, the feedback generator can be configured to obtain a first filtered signal by applying a moving average filter with a first time window to the received ECG signal; obtain a second filtered signal by applying a moving average filter with a second time window to the received ECG signal, the second time window being longer than the first time window; obtain a difference signal by subtracting the second filtered signal from the first filtered signal; determine a maximum value and a minimum value of the difference signal within a third time window; normalize the difference signal relative to the control signal based on the determined maximum and minimum values, to obtain a normalized signal having values ranging from the first limit of the control signal to the second limit of the control signal (i.e., the arrhythmia detector circuit is configured to filter the received physiologic information using an adaptive filter). (Paragraphs [0002], [0008], [0048]-[0049]). 
Regarding claim 7, Plans Casal teaches that, in addition to obtaining the breathing rate, the ECG analysis unit (102) may be configured to determine heart rate variability (HRV) from the ECG signal (i.e., wherein the RSA characteristic includes a heart rate variability). (Paragraph [0028]). 
Regarding claim 8, Plans Casal teaches, as previously discussed, an arrhythmia detector circuit configured to generate a performance metric (i.e., RSA characteristic) related to the quality with which the breathing exercise (i.e., a specific physical activity) is being executed by the user (i.e., generate the RSA characteristic under a specified patient condition including a specific physical activity). (Paragraph [0051).
Regarding claim 9, Plans Casal, as previously discussed, teaches an arrhythmia detector circuit related to providing feedback via feedback generation (103) regarding breathing rate based on an electrocardiogram (ECG) signal. (Paragraph [0025]). 
The feedback generator is configured to obtain a performance metric (i.e., indication of RSA), which is related to how closely the breathing rate detected from the ECG signal is matched to the optimal breathing rate, as indicated by the control signal. (Paragraph [0051].
The feedback generator (103) is further configured to control the feedback output mechanism (104) to output audiovisual feedback synchronized to the optimal breathing rate, and subsequently adapt (i.e., adjust) the audiovisual feedback in accordance with changes in the one or more heart rate and/or breathing rate characteristics (i.e., AT detection criterion) while the audiovisual feedback is being outputted (e.g., adjust an AT detection criterion if the RSA is present). (Paragraph [0035]). As shown in Figure 1, the device of the present embodiment further comprises an abnormality detection mechanism (105) configured to detect one or more predefined abnormalities, e.g., atrial fibrillation, based on the determined heart rate variability and/or breathing rate, and to signal a detected abnormality to the feedback generator (i.e., detect the AT episode using the adjusted AT detection criterion). (Paragraph [0037]).
Regarding claim 10, Plans Casal, as previously discussed, teaches a feedback generator (103) configured to obtain an optimal breathing rate in accordance with a desired outcome and one or more heart rate and/or breathing rate characteristics detected from the ECG signal (i.e., wherein the AT detection criterion includes a heart rate variability threshold). As previously discussed, the feedback generator is configured to obtain a performance metric (i.e., indication of RSA), which is related to how closely the breathing rate detected from the ECG signal is matched to the optimal breathing rate, as indicated by the control signal. (Paragraph [0051]). The feedback generator (103) is further configured to control the feedback output mechanism (104) to output audiovisual feedback synchronized to the optimal breathing rate, and subsequently adapt the audiovisual feedback in accordance with changes in the one or more heart rate and/or breathing rate characteristics, while the audiovisual feedback is being outputted. (Paragraph [0035]). In one embodiment, the audiovisual feedback can be configured to increase or decrease a user's heart rate and/or breathing rate without the use of specific cues, for example by using audio and visual output that are known to be generally soothing to a user (i.e., increase the heart rate variability threshold if the RSA is present; or decrease the heart rate variability threshold if the RSA is absent). 
Regarding claim 12, Plans Casal teaches that the ECG analysis unit (102) is configured to obtain a breathing rate from the received ECG signal (i.e., received respiration information includes a respiration signal) and that the breathing/cardiac rate detected from the ECG signal may be further used to obtain a performance metric when compared to the optimal breathing rate. In this embodiment, the feedback generator (103) is configured to generate a feedback control signal (i.e., a heart rate signal using the received heart beat information) which is used to control the feedback output mechanism (104) to signal to the user when to exhale and when to inhale. The feedback generator (103) uses the feedback control signal as a reference signal to which the user's actual breathing pattern can be compared. (Paragraphs [0028], [0046]).
In the present embodiment, the control signal is encoded as a continuous signal taking values corresponding to the end of the exhalation phase and to the end of the inhalation phase (i.e., the HR signal including measurements of HR or cardiac cycle length over multiple cardiac cycles). (Paragraph [0047]). As shown in Figure 3, initially, in step S301, an ECG signal is received, and a control signal is generated according to the determined optimal breathing rate. Then, in steps S302A and S302B the feedback generator (103) is configured to obtain a first filtered signal by applying a moving average filter with a first time window to the received ECG signal, and obtain a second filtered signal by applying a moving average filter with a second time window to the received ECG signal, the second time window being longer than the first time window. The first time window is selected to filter out noise in the ECG signal, and the second time window is selected to smooth out variations within one breathing period to produce a baseline. (Paragraph [0048]). Then, in step S303 the feedback generator subtracts the second filtered signal from the first filtered signal to obtain a difference between the two filtered signals. The difference signal provides information about Respiratory Sinus Arrhythmia (RSA) (i.e., determine the RSA indication using a correlation between the heart rate signal and the respiration signal). (Paragraph [0049]). 
 Next, in step S305 the difference signal is normalized relative to the control signal, based on the determined maximum and minimum values. (Paragraph [0050]). Then, in step S306 the feedback generator obtains a performance metric based on a correlation between the normalized signal and the control signal. In the present embodiment, the performance metric is obtained by cross-correlating the normalized signal with the control signal. In this way, a performance metric is obtained which is related to how closely the breathing rate detected from the ECG signal is matched to the optimal breathing rate, as indicated by the control signal. (Paragraph [0051]). The performance metric is therefore related to the quality with which the breathing exercise is being executed by the user, and is an estimate of how synchronously RSA is reacting to the breathing exercise. Since RSA is a natural phenomenon that occurs with every breathing cycle, when the breathing exercise is executed correctly, that is, when a user is breathing synchronously with the audio and/or visual breathing cues provided by the audiovisual feedback, RSA will be synchronized with the control signal. As a result, the cross correlation will be high (i.e., the RSA indication indicating a presence of RSA if the correlation is above a threshold). On the other hand, not following the breathing cues correctly will produce RSA that is not synchronized with the control signal, and as a result the cross correlation will be low (i.e., absence of RSA if the correlation is below the threshold). (Paragraph [0052]). The device can be configured to track the executed quality throughout the length of the breathing exercise, by regularly calculating an updated value of the performance metric. In this way the device can detect when execution quality increases or decreases, for example if the user stops following the audio and/or visual cues, or if RSA is not successfully triggered. (Paragraph [0053]). 
Regarding claim 13, Plans Casal teaches (Figures 2 and 3) a method for providing feedback regarding breathing rate and obtaining a performance metric related to how closely the breathing rate detected from the ECG signal is matched to the optimal breathing rate (i.e., detecting an AT episode). (Paragraphs [0020]-[0021]). The ECG analysis unit is configured to obtain a breathing rate from the received ECG signal and determining heart rate variability (HRV) from the ECG signal (i.e., receiving respiration and heart beat information from a patient). (Paragraph [0028]). In obtaining the breathing rate and HRV from the ECG signal, the ECG unit possesses sufficient information to determine a presence or absence of respiratory sinus arrhythmia (RSA), which simply describes the change of heart rate with respiration (i.e., determining whether a respiratory sinus arrhythmia (RSA) is present or absent using the received respiration and the heart beat information). 
However, Plans Casal does not teach a method of detecting AT comprising “detecting an AT episode using the determined presence or absence of RSA.”
Weng, as previously discussed, teaches a method for detecting arrhythmia from a physiological signal using a patient monitoring system. The patient monitoring system may receive one or more physiological signals, such as a photoplethysmography (PPG) signal and may extract physiological and morphology derived value data sets from the physiological signal such as pulse rate data set, a kurtosis derived value data set, and a b/a ratio derived value data set. (Paragraph [0015]). The derived value data sets may be utilized to calculate arrhythmia features. A relationship between the arrhythmia features and whether arrhythmia is present may be determined based on a learning algorithm. Suitable calculations may be performed on the arrhythmia features to generate an arrhythmia indicator (i.e., presence or absence of RSA).
The arrhythmia indicator may be generated by decision logic which may detect arrhythmia. In some embodiments, the arrhythmia indicator may be a confidence value that varies between a "non-arrhythmia" value (e.g., 1) and an "arrhythmia" value (e.g., 0). Confidence values falling between 0 and 1 may indicate a relative likelihood of the presence of arrhythmia. (Paragraph [0017]). In some embodiments, a confidence value between 0 and 1 may indicate the relative likelihood that a particular type of arrhythmia is present. In an exemplary embodiment, some arrhythmias (e.g., respiratory sinus arrhythmia) may result in a confidence value closer to 1 (non-arrhythmia) while others (e.g., atrial fibrillation) may result may result in a confidence value closer to 0 (arrhythmia) (i.e., detecting an AT episode using the determined presence or absence of RSA.). (Paragraph [0018]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plans Casal to include the method step of “detecting an AT episode using the determined presence or absence of RSA” of Weng.
Doing so provides the relative likelihood that a particular type of arrhythmia is present. (Paragraph [0018]).
Regarding claim 14, Plans Casal teaches (Figures 2 and 3) a method for providing feedback regarding breathing rate and obtaining a performance metric related to how closely the breathing rate detected from the ECG signal is matched to the optimal breathing rate, (Paragraphs [0020]-[0021]). As previously discussed, the ECG analysis unit is configured to obtain a breathing rate from the received ECG signal and determining heart rate variability (HRV) from the ECG signal. (Paragraph [0028]). In obtaining the breathing rate and HRV from the ECG signal, the ECG unit possesses sufficient information to determine a presence or absence of respiratory sinus arrhythmia (RSA), which describes the change of heart rate with respiration. The abnormality detection mechanism (105), configured to detect one or more abnormalities based on the determined heart rate variability and/or breathing rate, may then be used to detected an abnormality such as atrial fibrillation (i.e., wherein detecting the AT episode includes performing an initial AT detection using the received heart beat information). (Paragraphs [0037]-[0038]).
However, Plans Casal does not teach a method for “confirming the initial AT detection if the RSA is absent, or reject the initial AT detection if the RSA is present.”
Weng, in a related field of endeavor, teaches a method for detecting arrhythmia for a physiological signal whereby the arrhythmia indicator may be generated by decision logic which may detect arrhythmia. In some embodiments, the arrhythmia indicator may be a confidence value that varies between a "non-arrhythmia" value (e.g., 1) and an "arrhythmia" value (e.g., 0). Confidence values falling between 0 and 1 may indicate a relative likelihood of the presence of arrhythmia. (Paragraph [0017]). In some embodiments, a confidence value between 0 and 1 may indicate the relative likelihood that a particular type of arrhythmia is present. In an exemplary embodiment, some arrhythmias (e.g., respiratory sinus arrhythmia) may result in a confidence value closer to 1 (non-arrhythmia) (i.e., reject the initial AT detection if the RSA is present) while others (e.g., atrial fibrillation) may result may result in a confidence value closer to 0 (arrhythmia) (i.e., confirming the initial AT detection if the RSA is absent). (Paragraph [0018]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plans Casal to include a method for “confirming the initial AT detection if the RSA is absent, or reject the initial AT detection if the RSA is present” of Weng. Doing so provides the relative likelihood of the presence of arrhythmia during patient monitoring. (Paragraph [0017]).
Regarding claim 15, Plans Casal teaches a method in which the breathing/cardiac rate detected from the ECG signal may be used to obtain a performance metric (i.e., indication of RSA) related to how closely the breathing rate detected from the ECG signal is matched to the optimal breathing rate. (Paragraph [0046]). In this embodiment, the feedback generator (103) is configured to generate a feedback control signal which is used to control the feedback output mechanism (104) to signal to the user when to exhale and when to inhale. The feedback generator uses the feedback control signal as a reference signal to which the user's actual breathing pattern can be compared (i.e., selecting from received physiological information a signal portion using an indication of RSA presence or absence). (Paragraph [0046]). 
However, Plans Casal does not teach a method “detecting the AT episode using the selected signal portion.”
Weng, as previously discussed, teaches a method for detecting arrhythmia from a physiological signal using a patient monitoring system. The patient monitoring system may receive one or more physiological signals, such as a photoplethysmography (PPG) signal and may extract physiological and morphology derived value data sets from the physiological signal such as pulse rate data set, a kurtosis derived value data set, and a b/a ratio derived value data set (i.e., identify from received physiologic information one or more portions). (Paragraph [0015]). The derived value data sets may be utilized to calculate arrhythmia features. A relationship between the arrhythmia features and whether arrhythmia is present (or absent) may be determined based on a learning algorithm which may be performed on the arrhythmia features to generate an arrhythmia indicator (i.e., indication of RSA presence or absence).
The arrhythmia indicator may be generated by decision logic which may detect arrhythmia. In some embodiments, the arrhythmia indicator may be a confidence value that varies between a "non-arrhythmia" value (e.g., 1) and an "arrhythmia" value (e.g., 0). Confidence values falling between 0 and 1 may indicate a relative likelihood of the presence of arrhythmia. (Paragraph [0017]). In some embodiments, a confidence value between 0 and 1 may indicate the relative likelihood that a particular type of arrhythmia is present. In an exemplary embodiment, some arrhythmias (e.g., respiratory sinus arrhythmia) may result in a confidence value closer to 1 (non-arrhythmia) while others (e.g., atrial fibrillation) may result may result in a confidence value closer to 0 (arrhythmia) (i.e., detecting the AT episode using the selected signal portion). (Paragraph [0018]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plans Casal to include the method step of  “detecting the AT episode using the selected signal portion” of Weng. Doing so provides the relative likelihood that a particular type of arrhythmia is present. (Paragraph [0018]).
Regarding claim 16, Plans Casal teaches a method related to providing feedback regarding breathing rate based on an electrocardiogram (ECG) signal and an ECG analysis unit (102) configured to obtain a breathing rate from the received ECG signal. In the present embodiment, the ECG analysis unit (102) is further configured to determine HRV from the ECG signal, by applying filtering to remove noise and enhance the QRS part of the signal (i.e., filtering received physiologic information). (Paragraphs [0032], [0048]-[0049]). Here, the feedback generator obtains a first filtered signal by applying a moving average filter with a first time window to the received ECG signal, and obtains a second filtered signal by applying a moving average filter with a second time window to the received ECG signal, the second time window being longer than the first time window. (Paragraph [0048]). The feedback generator subtracts the second filtered signal from the first filtered signal to obtain a difference between the two filtered signals. The difference signal provides information about Respiratory Sinus Arrhythmia (RSA). The difference signal is normalized relative to the control signal, based on the determined maximum and minimum values within at least one breathing period. (Paragraph [0049]). The feedback generator then obtains a performance metric (i.e., RSA characteristic) based on a correlation between the normalized signal and the control signal. In the present embodiment the performance metric is obtained by cross-correlating the normalized signal with the control signal (i.e., to attenuate RSA interference using an RSA characteristic). In this way, a performance metric is obtained which is related to how closely the breathing rate detected from the ECG signal is matched to the optimal breathing rate, as indicated by the control signal. (Paragraph [0051]).
However, Plans Casal does not teach the method step of “detecting the AT episode using the filtered received physiologic information.”
Weng, as previously discussed, teaches a method for detecting arrhythmia from a physiological signal using a patient monitoring system. The patient monitoring system may receive one or more physiological signals, such as a photoplethysmography (PPG) signal may be filtered, (Paragraph [0051]), and may extract physiological and morphology derived value data sets from the physiological signal such as pulse rate data set, a kurtosis derived value data set, and a b/a ratio derived value data set. (Paragraphs [0015], [0070]). 
The derived value data sets may then be utilized to calculate arrhythmia features. A relationship between the arrhythmia features and whether arrhythmia is present (or absent) may be determined based on a learning algorithm which may be performed on the arrhythmia features to generate an arrhythmia indicator. (Paragraph [0071]). 
The arrhythmia indicator may be generated by decision logic which may detect arrhythmia. In some embodiments, the arrhythmia indicator may be a confidence value that varies between a "non-arrhythmia" value (e.g., 1) and an "arrhythmia" value (e.g., 0). Confidence values falling between 0 and 1 may indicate a relative likelihood of the presence of arrhythmia. (Paragraphs [0017], [0072]). In some embodiments, a confidence value between 0 and 1 may indicate the relative likelihood that a particular type of arrhythmia is present. In an exemplary embodiment, some arrhythmias (e.g., respiratory sinus arrhythmia) may result in a confidence value closer to 1 (non-arrhythmia) while others (e.g., atrial fibrillation) may result may result in a confidence value closer to 0 (arrhythmia) (i.e., detecting the AT episode using the filtered received physiologic information). (Paragraph [0018], [0072]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plans Casal to include the method step of “detecting the AT episode using the filtered received physiologic information” of Weng. Doing so provides the relative likelihood that a particular type of arrhythmia is present. (Paragraph [0018]).
Regarding claim 17, Plans Casal teaches a method in which the breathing/cardiac rate detected from the ECG signal may be used to obtain a performance metric (i.e., RSA characteristic) related to the quality with which the breathing exercise (i.e., a specific physical activity) is being executed by the user. (Paragraph [0051). Plans Casal further teaches that, in addition to obtaining the breathing rate, the ECG analysis unit (102) may determine heart rate variability (HRV) from the ECG signal (i.e., wherein the RSA characteristic includes a heart rate variability under a specified patient condition including a specific physical activity). (Paragraph [0028]).
Regarding claim 18, Plans Casal, as previously discussed, teaches a method in which a feedback generator (103) is configured to obtain an optimal breathing rate in accordance with a desired outcome and one or more heart rate and/or breathing rate characteristics detected from the ECG signal. The feedback generator is configured to obtain a performance metric (i.e., indication of RSA), which is related to how closely the breathing rate detected from the ECG signal is matched to the optimal breathing rate, as indicated by the control signal. (Paragraph [0051]. The feedback generator (103) is further configured to control the feedback output mechanism (104) to output audiovisual feedback synchronized to the optimal breathing rate, and subsequently adapt (i.e., adjust) the audiovisual feedback in accordance with changes in the one or more heart rate and/or breathing rate characteristics (i.e., AT detection criterion) while the audiovisual feedback is being outputted (e.g., adjusting an AT detection criterion if the RSA is present). (Paragraph [0035]). As shown in Figure 1, the present embodiment further comprises an abnormality detection mechanism (105) configured to detect one or more predefined abnormalities based on the determined heart rate variability and/or breathing rate, and to signal a detected abnormality to the feedback generator (i.e., detecting the AT episode using the adjusted AT detection criterion). (Paragraph [0037]).
Regarding claim 19, Plans Casal, as previously discussed, teaches a method in which a feedback generator (103) is configured to obtain an optimal breathing rate in accordance with a desired outcome and one or more heart rate and/or breathing rate characteristics detected from the ECG signal (i.e., wherein the AT detection criterion includes a heart rate variability threshold). As previously discussed, the feedback generator is configured to obtain a performance metric (i.e., indication of RSA), which is related to how closely the breathing rate detected from the ECG signal is matched to the optimal breathing rate, as indicated by the control signal. (Paragraph [0051]. The feedback generator (103) is further configured to control the feedback output mechanism (104) to output audiovisual feedback synchronized to the optimal breathing rate, and subsequently adapt (i.e., adjust) the audiovisual feedback in accordance with changes in the one or more heart rate and/or breathing rate characteristics 
while the audiovisual feedback is being outputted (e.g., adjusting an AT detection criterion). (Paragraph [0035]).
In some embodiments, the generated audiovisual feedback may be configured to include specific audio and/or visual cues for instructing a user when to inhale and when to exhale, in accordance with the determined optimal breathing rate. In other embodiments the audiovisual feedback can be configured to increase or decrease a user's heart rate and/or breathing rate without the use of specific cues, for example by using audio and visual output that are known to be generally soothing to a user (i.e., increasing the heart rate variability threshold if the RSA is present; or decreasing the heart rate variability threshold if the RSA is absent). (Paragraph [0036]). 
Regarding claim 20, Plans Casal teaches a method in which the breathing/cardiac rate detected from the ECG signal may be used to obtain a performance metric when compared to the optimal breathing rate (i.e., wherein the received respiration information includes a respiration signal). In this embodiment, the feedback generator (103) is configured to generate a feedback control signal (i.e., a heart signal using the received heart beat information) which is used to control the feedback output mechanism (104) to signal to the user when to exhale and when to inhale. The feedback generator (103) uses the feedback control signal as a reference signal to which the user's actual breathing pattern can be compared. (Paragraph [0046]).
In the present embodiment, the control signal is encoded as a continuous signal taking values corresponding to the end of the exhalation phase and to the end of the inhalation phase (i.e., the HR signal including measurements of HR or cardiac cycle length over multiple cardiac cycles). (Paragraph [0047]). As shown in Figure 3, first, in step (S301) an ECG signal is received, and a control signal is generated according to the determined optimal breathing rate. Then, in steps S302A and S302B the feedback generator (103) is configured to obtain a first filtered signal by applying a moving average filter with a first time window to the received ECG signal, and obtain a second filtered signal by applying a moving average filter with a second time window to the received ECG signal, the second time window being longer than the first time window. The first time window is selected to filter out noise in the ECG signal, and the second time window is selected to smooth out variations within one breathing period to produce a baseline. (Paragraph [0048]). Then, in step S303 the feedback generator subtracts the second filtered signal from the first filtered signal to obtain a difference between the two filtered signals. The difference signal provides information about Respiratory Sinus Arrhythmia (RSA) (i.e., determining a correlation between the HR signal and the respiration signal). (Paragraph [0049]). 
 Next, in step S305 the difference signal is normalized relative to the control signal, based on the determined maximum and minimum values. (Paragraph [0050]). Then, in step S306 the feedback generator obtains a performance metric based on a correlation between the normalized signal and the control signal. In the present embodiment the performance metric is obtained by cross-correlating the normalized signal with the control signal. In this way, a performance metric is obtained which is related to how closely the breathing rate detected from the ECG signal is matched to the optimal breathing rate, as indicated by the control signal. (Paragraph [0051]). The performance metric is therefore related to the quality with which the breathing exercise is being executed by the user, and is an estimate of how synchronously RSA is reacting to the breathing exercise. Since RSA is a natural phenomenon that occurs with every breathing cycle, when the breathing exercise is executed correctly, that is, when a user is breathing synchronously with the audio and/or visual breathing cues provided by the audiovisual feedback, RSA will be synchronized with the control signal. As a result, the cross correlation will be high. On the other hand, not following the breathing cues correctly will produce RSA that is not synchronized with the control signal, and as a result the cross correlation will be low. (Paragraph [0052]) The device can be configured to track the executed quality throughout the length of the breathing exercise, by regularly calculating an updated value of the performance metric. In this way the device can detect when execution quality increases or decreases, for example if the user stops following the audio and/or visual cues, or if RSA is not successfully triggered (i.e., determining a presence of RSA if the determined correlation is above a threshold, or an absence of RSA if the determined correlation is below the threshold). (Paragraph [0053]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Plans Casal, in view of Weng, and further in view of Doerr (U.S. Patent No. 2013/0190631) (cited by Applicant), further in view of Lee (U.S. 7678061) (cited by Applicant).
Regarding claim 11, Doerr, in a related field of endeavor, teaches a cardiac stimulator (10) with an activity sensor (72), connected to the control unit (54) configured to capture a signal, for example a movement signal, dependent on the physical activity of a patient, and output a corresponding signal to the control unit indicating the physical activity of the patient (i.e., a cardiac activity sensor, configured to detect heart beat from a cardiac signal of the patient). (Paragraph [0047]). However, Doerr fails to teach an accelerometer sensor configured to sense the respiration information. 
Lee, in a related field of endeavor, teaches a motion detector (220) implemented with an accelerometer configured to sense the patient's activity level and/or the patient's chest wall movements associated with respiratory effort (i.e., an accelerometer sensor configured to sense the respiration information). (Col. 6, lines 4-9)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plans Casal as modified by Doerr to include an “accelerometer sensor configured to sense the respiration information” of Lee. Doing so, provides a mechanism to sense various respiration-related conditions. (Col. 6, lines 4-5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        6/17/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791